Citation Nr: 0715250	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for chronic lumbosacral spine 
strain from December 29, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed active duty from November 1987 to 
December 2000.

This matter comes before the Board of Veterans' Appeals from 
a rating decision of February 2002 issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for the 
disorder now at issue, the Board has characterized this issue 
in accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran's representative, as part of an April 2007 
Appellant's Brief, pointed out that the veteran had been most 
recently examined in January 2002.  He essentially argued 
that the veteran's service-connected low back disorder had 
worsened since this examination, and, as such, the veteran 
should be afforded a new examination.  The Court has held 
that when a veteran-claimant alleges that her service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Hence, the veteran 
should be scheduled for a new examination.


Further, review of the January 2002 VA orthopedic examination 
shows that the veteran's claims folder was not available to 
the examiner.  That is, the examiner never referred to the 
clinical evidence of record, but rather only to what the 
appellant told him.  Governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Finally, the criteria for the veteran's lumbosacral strain 
were amended effective September 26, 2003.  These changes may 
affect the rating warranted for this disorder. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 
497 (2006).  The notice should also, 
among other things, invite the veteran to 
submit any additional evidence or 
argument she has in her possession that 
may further her claim.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to her claim of 
entitlement to a higher rating for a 
lumbosacral strain.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform her and her representative 
of this and ask them to provide a copy of 
the outstanding medical records.  If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the a VA medical 
facility for the veteran to be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of her lumbosacral 
strain.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating lumbar 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.


5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied in any part, the veteran 
and her representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

